DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Amendment
Following amendment to the claims on 7/14/2022, claims 1-23 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 20060167531 A1) (previously cited).
	Regarding claims 1 and 9, Gertner teaches a system for optical therapy device (Title) adapted for use in the vagina [0162] comprising: an elongate member comprising a proximal portion, a distal portion sized for introduction into a vaginal canal terminating in a distal tip (The nasal optical therapy device as seen in Fig 3A may be adapted to be inserted through the vagina [0162][0165]; The device as seen in Fig 3A has an elongate shaft 106 that terminates in a distal tip 116 to insert into a human orifice [0159]-[0161]), and one or more light sources on the distal portion (Para [0224] describes a general embodiment of this system where LED may be placed at the distal tip of the device; More descriptions of multiple LED [0204][0209], Fig 12 B shows an embodiment with LEDs on a distal region).
	Further, Gertner teaches an alternate embodiment wherein an expandable member carried on the distal portion and surrounding the one or more light sources ([0188] Fig 9D show an embodiment where the distal tip of the device is surrounded by a balloon 906 which surrounds the light emitting distal end), the expandable member comprising a proximal end attached to the elongate member proximal to the distal tip (Fig 9D, the balloon 906 extends over the distal tip and attaches more proximal on the shaft 106, [0224] “the LEDs are placed inside a balloon inside a body cavity”) and an enclosed distal end that extends over the distal tip of the distal portion (Fig 9D), the expandable member configured to emit light outwardly ([0188] when the balloon is expanded light is distributed out of it) from the one or more light sources at one or more wavelengths ([0102] sources may emit at different wavelengths) within a range of germicidal light ([0006][0007][0151][0156] wavelengths to kill pathogens are discussed) to treat one or more pathogens without injuring vaginal tissue ([0076]-[0077] wavelengths to treat vaginal yeast infections are discussed, [0162][0165] the system may be adapted from a nasal applicator to the analogous mucosal tissue region of the vagina to treat infections); and an inflator for expanding the expandable member from a delivery condition for introduction into a vaginal canal, and an expandable condition once inserted for delivering the light to treat one or more conditions (The method for inserting the tube into the nose is adapted for the vagina, [0188] tube may be inserted into the orifice then inflated so that light may be distributed out of the balloon).
	It would be obvious to one of ordinary skill in the art at the time of invention to have combined the embodiment of an optical therapy device adapted to be used in vagina with the distal enclosing balloon because “By inflating the expandable balloon 906, the tissue (e.g., mucosa) on the inside surface of the patient's nose or sinus is flattened out to allow a more even distribution of light energy thereto.” [0188]. In the vaginal embodiment of the optical therapy device [0165], this would apply a more even level of light to surrounding tissue.
 	Regarding claims 2 and 10, Gertner teaches a device substantially as claimed in claim 1 and 9. Further, Gertner teaches wherein the inflator is connectable to the proximal portion of the elongate member and the elongate member includes an inflation lumen extending between the proximal and distal portions for delivering inflation media into an interior of the expandable member ([0190] “The compression balloon 906 may be inflated by passing a fluid, liquid, gas, or a combination through an inflation lumen 908 from the handpiece 102 to the compression balloon 906. The compression balloon 906 may be deflated in a similar matter.”).
	Regarding claim 8, Gertner teaches a device substantially as claimed in claim 1 and 9. Further, Gertner teaches wherein the one or more light sources comprise a plurality of LEDs spaced apart from one another on the distal portion ([0093]  light source may be an LED; [0226] an embodiment with a plurality of LEDs spaced apart on the distal end is considered).
	Regarding claim 16, Gertner teaches a device substantially as claimed in claim 1. Further, Gertner teaches wherein the one or more light sources comprise a plurality of LEDs spaced apart from one another on a wall of the expandable member to transmit light radially outwardly from the expandable member (([0093] light source may be an LED; [0226] an embodiment with a plurality of LEDs spaced apart on the distal end is considered; [0188] when the balloon is expanded light is distributed out of it).
	Regarding claim 19, Gertner teaches a method for vaginal light therapy of a patient ([0162][0165] “optical therapy device 100 is adapted to be inserted into the vagina to treat any of a variety of conditions”), comprising: providing a treatment device comprising an elongate member including a distal portion(The nasal optical therapy device as seen in Fig 3A may be adapted to be inserted through the vagina [0162][0165]; The device as seen in Fig 3A has an elongate shaft 106 that terminates in a distal tip 116 to insert into a human orifice [0159]-[0161]), the treatment devices comprising one or more light sources (Para [0224] describes a general embodiment of this system where LED may be placed at the distal tip of the device; More descriptions of multiple LED [0204][0209], Fig 12 B shows an embodiment with LEDs on a distal region), inserting the distal portion into a vaginal canal, activating the one or more light sources to emit light outwardly at one or more wavelengths within a range of germicidal light to treat one or more pathogens without injuring vaginal tissue; and removing the device from the vaginal canal after treatment ([0160] the method of use includes inserting the device into an orifice, administering light therapy from it the then removing the device [0162][0165] these step may be taken to treat a patients vagina for infection).
	Further, Gertner teaches an embodiment where the distal portion carries an expandable member comprising a proximal end attached to the elongate member and an enclosed distal end that extends over a distal tip of the distal portion ([0188] Fig 9D show an embodiment where the distal tip of the device is surrounded by a balloon 906 which surrounds the light emitting distal end); inserting the distal portion into an orifice with the expandable member in a contracted condition; expanding the expandable member within the orifice; activating the one or more light sources to emit light outwardly at one or more wavelengths within a range of germicidal light to treat one or more pathogens without injuring tissue ([0188] “The reflecting tube 106 may be inserted into a patient's nose and/or sinus and the expandable balloon 906 may thereafter be inflated with a liquid, gas, polymer, a hydrogel, or a combination thereof, including a combination of fluids. By inflating the expandable balloon 906, the tissue (e.g., mucosa) on the inside surface of the patient's nose or sinus is flattened out to allow a more even distribution of light energy thereto.”, [0165] this may be done as a disinfectant treatment); and removing the device from the orifice after treatment ([0190] device is deflated to remove it).
	It would be obvious to one of ordinary skill in the art at the time of invention to have combined the embodiment of an optical therapy device adapted to be used in vagina with the distal enclosing balloon because “By inflating the expandable balloon 906, the tissue (e.g., mucosa) on the inside surface of the patient's nose or sinus is flattened out to allow a more even distribution of light energy thereto.” [0188]. In the vaginal embodiment of the optical therapy device [0165], this would apply a more even level of light to surrounding tissue in the vagina.
	Regarding claim 22, Gertner teaches a device substantially as claimed in claim 19. Further, Gertner teaches wherein the expandable member covers sufficient length along the distal portion to irradiate the length of the vaginal canal when the expandable member is expanded ([0162][0165] the optical therapy system of Gertner Fig 1 may be adapted “to be inserted into the vagina to treat any of a variety of conditions, including yeast infection, vaginitis, vaginosis, Candida, parasites, bacteria, and even an unwanted pregnancy”, when considering this embodiment of the device it would be obvious to one of ordinary skill in the art at the time of invention to have modified the dimensions of the expandable member/balloon and light sources to extend the length of the vaginal canal because this would maximize the area that could be exposed to disinfecting light emissions beneficial to the vagina’s health [0076]).
Claims 3-6, 11-14, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 20060167531 A1) (previously cited) as applied to claim 1, further in view of Anderson (US 5527308 A) (previously cited).
	Regarding claims 3 and 11, Gertner teaches a device substantially as claimed in claim 1 and 9. Further, Gertner teaches wherein the balloon is inflated from the proximal end of the handpiece [0190].
	Gertner does not teach wherein the inflator is mounted on or in the elongate member and a valve is provided in the proximal portion for delivering inflation media via the inflator into an interior of the expandable member.
	Anderson teaches a laser illuminator with an inflatable balloon assembly wherein the inflator is mounted on or in the elongate member (Fig 6, Col 11 Ln 59- Col 12 Ln 15 syringe/inflator may be mounted/coupled to the fluid access port 82 which is part of the elongate member) and a valve is provided in the proximal portion for delivering inflation media via the inflator into an interior of the expandable member (a Luer loc fitting/valve is disposed to in the fluid access port to accommodate the coupling of the syringe and delivery of inflation media/saline).
	It would be obvious to one of ordinary skill in the time of invention to have modified the inflation mechanism of Gertner with the valve and access port of Anderson because the “fluid access port 82 allows saline solution to be supplied for expanding balloon 64.” This technique is merely the Use of known technique (a valve for fluid control) to improve similar devices (inflating balloons internally ) in the same way (the valve would allow the system of Gertner more control over balloon inflation).
	Regarding claims 4, 5, 12 and 13, Gertner teaches a device substantially as claimed in claim 1 and 9. Further, Gertner teaches wherein the balloon is inflated from the proximal end of the handpiece [0190].
	Gertner does not teach wherein the inflator comprises a manual or motorized pump or wherein the inflator comprises a syringe filled with a predetermined volume of inflation media.
	 Anderson teaches wherein the inflator comprises a manual or motorized pump (Col 11 Ln 59- Col 12 Ln 15, a syringe is used to inflate the balloon, a pump is a device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both (Merriam Webster dictionary) and thus a syringe which is actuated by a user is consider a manual pump) or wherein the inflator comprises a syringe filled with a predetermined volume of inflation media (Col 11 Ln 59- Col 12 Ln 15, a 12CC syringe is used for the expansion of the balloon with saline/inflation media).
	It would be obvious to one of ordinary skill in the time of invention to have modified the inflation mechanism of Gertner with pump or syringe filling mechanism of Anderson because the “fluid access port 82 allows saline solution to be supplied for expanding balloon 64.” Col 11 Ln 59- Col 12 Ln 15 This modification is a use of known technique (a pump or syringe to fill a balloon) to improve similar devices (inflating balloons internally) in the same way (both methods allow for a balloon to simply be filled by a clinician).
	Regarding claims 6 and 14, Gertner teaches a device substantially as claimed in claims 1 and 9. 
Further, Gertner teaches wherein a balloon is inflated to contact the user’s cavity walls [0188]-[0190]. 
	Gertner does not explicitly teach wherein the expandable member comprises a balloon formed from elastic material such that the balloon at least partially conforms to the subject's anatomy when expanded.
	Anderson teaches wherein the expandable member comprises a balloon formed from elastic material such that the balloon at least partially conforms to the subject's anatomy when expanded (Col 7 Ln. 31-62, “the expandable optical radiator is also flexible, which allows it to conform to irregularly shaped body cavities such as the uterus”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the balloon of Gertner to be an elastic like that of Anderson because the flexibility “allows it to conform to irregularly shaped body cavities”.
	Regarding claim 17,  Gertner teaches a device substantially as claimed in claim 1. 
	Further, Gertner teaches wherein fibers may be used to guide light along the elongate shaft to emit at the distal end [0112] but does not explicitly teach wherein the one or more light sources comprises a plurality of optic fibers with ends spaced apart from one another and a light coupled to the optic fibers to deliver light through the fibers and out the ends outwardly from the expandable member.
	Anderson teaches wherein the one or more light sources comprises a plurality of optic fibers with ends spaced apart from one another and a light coupled to the optic fibers to deliver light through the fibers and out the ends outwardly from an expandable member (Col 8 Ln. 13-Col 9 Ln. 15, Fig 3, 4a, and 4, a plurality of fibers deliver light to the expanded balloon and ends of the fibers are space apart, light is emitted through unclad end sections and conical tips).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Gertner to make use of optical fibers as a means to convey light out of the walls of the balloon because a plurality of fibers as an illumination source may “allows fibers 44 to be oriented in a manner that is particularly useful for uniformly illuminating an irregularly shaped body cavity”. This modification comprises a simple substitution of one known element (LED light sources) for another (optic fibers as a light guides from a proximal light source) to obtain predictable results (the fibers deliver light out of the inflated balloon).
	Regarding claim 20, Gertner teaches a device substantially as claimed in claim 19. 
	Gertner does not teach wherein expansion of the expandable member is monitored using external imaging.
	Anderson teaches wherein expansion of the expandable member is monitored using external imaging (Col 9 Ln. 30-55, the device may be inserted/expanded using ultrasound guidance/external imaging).  
	It would be obvious to one of ordinary skill in the art at the time of invention to use external monitoring while inflating the balloon because this may allow for the balloon to be filled to an amount appropriate for a patient’s anatomy (Col 9 Ln 49-54). This is a use of known technique (eternal imaging guidance for internal inflation) to improve similar methods (inflating a balloon for light therapy of a cavity) in the same way (the guidance allows for appropriate inflation of the balloon).
	Regarding claim 21, Gertner teaches a device substantially as claimed in claim 19.
	Gertner does not explicitly teach wherein the expandable member comprises a balloon formed from elastic material such that the balloon at least partially conforms to the subject's anatomy when expanded.
	Anderson teaches wherein the expandable member comprises a balloon formed from elastic material such that it is configured to conform to the patient's anatomy to minimize gaps between the balloon and a wall of the vaginal canal (Col 7 Ln. 31-62, “the expandable optical radiator is also flexible, which allows it to conform to irregularly shaped body cavities such as the uterus”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the balloon of Gertner to be an elastic like that of Anderson because the flexibility “allows it to conform to irregularly shaped body cavities”.
	
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 20060167531 A1) (previously cited)  as applied to claims 1 and 9 above, and further in view of and Beyer (US 20070288051 A1) (previously cited).
	Regarding claims 7 and 15, Gertner teaches a device substantially as claimed in claims 1 and 9. Further, Gertner teaches wherein the expandable member comprises a balloon formed from elastic material ([0189]) but does not explicitly teach wherein the device is configured to dilate the subject's anatomy when expanded (Gertner discloses wherein the balloon may have fluid introduce into the balloon [0190], one of ordinary skill may see that by adding additional fluid the balloon is capable of expanding further and dilating anatomy).
	Beyer teaches wherein the expandable member comprises a balloon formed from elastic material configured to dilate the subject's anatomy when expanded ([0022] Beyer teaches wherein the balloon system dilates anatomic structures when inflated by inflating the balloon member more than the predetermined volume that would simply conform to the patient anatomy).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the balloon inflation of Gertner to inflate the balloon with addition inflation media to dilate patient anatomy as taught by Beyer because the “function of dilation, frequently provide(s) the critical passageway for fluid passage, diagnostic devices, or treatment instruments” [0006]; further examiner considers this modification comprises the use of known technique (using a balloon to dilate patient anatomy) to improve similar devices (intravaginal expanding balloon structures) in the same way (the device of Gertner may then dilate/stretch tissue to provide treatment to the inner vaginal surface).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 20060167531 A1) (previously cited)  in view of Anderson (US 5527308 A) (previously cited)  as applied to claim 17 above, and further in view of Scharf (WO 2015006309 A1) (previously cited).
	Regarding claim 18, Gertner in view of Anderson teaches a device substantially as claimed in claim 17. Further, Anderson teaches wherein a light source (laser source 42) is provided at the proximal end and the elongate member includes the source optic fibers communicating with the light and the optic fibers on the wall of the expandable member (“silica optical fiber assembly 32 transmits laser radiation from a laser source 42 at the proximal end of uterine light diffuser system 30 to the plastic optical fiber assembly 34 via connector assembly 40. Plastic optical fiber assembly 34 extends from a connector assembly 40, through coupling and fluid access assembly 36, and into balloon/inducer tube assembly 38 at the distal end of light diffuser system 30” Col 8 Ln 5-12). 
	Gertner or Anderson do not teach wherein the laser source and inflation mechanism are disposed together (The laser source is separate from the inflation access port). 
	Scharf teaches wherein a light source is provided in the inflator, and wherein the elongate member includes one or more source optic fibers communicating with the light ([0147] each of the plurality of fibers 151a is connected to a light source 150; [0148] the light source 150 as seen in Fig 2, is disposed externally to the proximal end of the device in an external component, examiner considers that this external component and the described external fluid delivery assembly 400 (Fig 12), which serves as part of the inflator mechanism, may be placed in the same location and thus the light is provided by an integrated inflator with the light source, which could share electronics like a power supply) and the optic fibers on the wall of the expandable member ([0145] the ends of the fibers may be the light delivery elements; [0295] light delivery elements may be mounted on the balloon).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Gertner in view of Anderson to include an inflation fluid delivery mechanism with the light source disposed alongside it as taught in Scharf because these external components of the system may be disposed in a single casing and share electronics (such as a power supply) in order to lower the total space footprint of the system and to reduce the additional electronics the system requires (which in turn may lead to a lower overall cost of the system).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 20060167531 A1) (previously cited) as applied to claim 19 above, and further in view of Klang (US 20160059034 A1) (previously cited).
	Regarding claims 23, Gertner teaches a device substantially as claimed in claim 19. Further, Gertner teaches wherein the distal portion of the expandable optical therapy device is inserted into the vaginal canal [0165] but does not specifically note that a distal tip of the expandable member is positioned adjacent the cervix.
	Klang teaches a vaginal light therapy device (title) wherein a distal tip is positioned adjacent the cervix [0023] (“one end of the device comprises a cervix support to place the device smoothly against the cervix.”). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the device of Gertner to position a distal end of the device at the cervix because this modification comprises applying a known technique (placement of the device with one end at the cervix) to a known method (intervaginal light therapy) ready for improvement to yield predictable results (the cervix marks the end of the vagina so the placement of one end of the device at the cervix allows the light therapy to affect the entire vaginal area).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 September 2022